Title: To James Madison from William Eaton, 12 December 1801 (Abstract)
From: Eaton, William
To: Madison, James


12 December 1801, Tunis. Reports that the Peace and Plenty, convoyed by the George Washington, arrived 1 Dec. and has begun unloading cargo. Powder, though somewhat damaged, “passed with a bribe to the surveyor.” Is confident the rest of the cargo—which appears to be in good order—will be accepted because of his friendship with the governor of Porto Farina, who will receive it. Captain Wood wishes to notify his owners of its acceptance by the return of the George Washington. Believes there is no risk to the U.S. in paying the balance of the freight on receiving this information.
 

   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 1 p. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:633.


   A full transcription of this document has been added to the digital edition.
